DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 November 2021 has been entered.

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 02 November 2021.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 8-14 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 1-20 has been withdrawn in view of the amendment 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner’s amendment was given in a telephone interview with Michael A. Collins (Reg. No. 59,135) on 13 December 2021.

In the claims, the Examiner’s Amendment is as follows:

Claims 1, 5, 7, 8, 15 have been amended as follows:

1. (Currently Amended) A method of identifying vacant parking locations, the method comprising:
receiving sensor data captured with respect to a parking aisle;
analyzing the received sensor data to detect shadows cast by parked vehicles within the parking aisle and gaps between the detected shadows, wherein analyzing the received sensor data includes determining one or more attributes corresponding to size of the detected gaps;
detecting a vacant parking spot based on the one or more attributes corresponding to size of the detected gaps, wherein the vacant parking spot is detected the vacant parking spot; and
generating an output indicating whether the vacant parking spot has been detected within the parking aisle.

5. (Currently Amended) The method of claim 4, wherein measuring the one or more attributes of detected shadows includes measuring one or more of shadow length, shadow width, length-to-width ratio, and angle-of-shadow.

7. (Currently Amended) The method of claim 6, wherein detecting the vacant parking spot based on the detected shadows includes comparing the detected gap between adjacent shadows to the generated one or more thresholds.

8. (Currently Amended) A method of self-parking a vehicle within a parking lot, the method comprising:
positioning the vehicle at a first end of an aisle;
detecting shadows cast by parked vehicles in the aisle using input received from one or more first sensors;
detecting gaps between the detected shadows cast by the parked vehicles;
calculating one or more attributes corresponding to size of the detected gaps between the detected shadows;
detecting a vacant parking spot based on the size of at least one detected gap indicating the vacant parking spot in the aisle, wherein if no vacant parking spots are 

15. (Currently Amended) A parking vacancy detection system for use in a vehicle, the system comprising:
a first plurality of sensors configured to detect image data associated with a parking aisle located adjacent to the vehicle; and
a controller configured to receive the image data detected by the first plurality of sensors, wherein the controller is configured to detect shadows and gaps between the detected shadows based on the received image data and to detect vacant parking spots based on a detected size of the gaps between the detected shadows indicating a vacant parking spot, wherein the controller generates an output identifying whether the parking aisle includes the vacant parking spots.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “detect shadows cast by parked vehicles within the parking aisle and gaps between the detected shadows, wherein analyzing the received sensor data includes determining one or more attributes corresponding to size of the detected gaps; detecting a vacant parking spot based on the one or more attributes corresponding to size of the detected gaps, wherein a vacant parking spot is detected if the size of the detected gap between detected shadows indicates a vacant parking spot”.

Regarding claims 8 and 15, these claims are also allowed as they incorporate limitations similar to those set forth in independent claim 1.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Jaupitre et al. US Patent Application Publication No. 2006/0220911 teaches parking space detection method.

2.	LaVelle US Patent Application Publication No. 2021/0049383 teaches system and method for determining parking space vacancy using solar 

3.	Renner et al. US Patent Application Publication No. 2016/0019428 teaches video stream evaluation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 6, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633